 Fill in this information to identify the case:

 Debtor name         Summit Family Restaurants Inc

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         2:21-bk-02477-BKM
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 12, 2021                          X /s/ Robert E. Wheaton
                                                                       Signature of individual signing on behalf of debtor

                                                                       Robert E. Wheaton
                                                                       Printed name

                                                                       CEO and sole Director
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




           Case 2:21-bk-02477-BKM                              Doc 14 Filed 04/12/21 Entered 04/12/21 16:24:21                              Desc
                                                               Main Document    Page 1 of 4
 Fill in this information to identify the case:
 Debtor name Summit Family Restaurants Inc
 United States Bankruptcy Court for the: DISTRICT OF ARIZONA                                                                                      Check if this is an

 Case number (if known):                2:21-bk-02477-BKM                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 BSV LAMONT JCRS                 Terry Burka                    Rent                                                                                                    $354,898.39
 LLC
 7250 WOODMONT                   tburka@broadstree
 AVE, STE 350                    trealty.com
 BETHESDA, MD                    305-764-8104
 20814
 COLORADO                                                       Withholding taxes                                                                                           $3,758.30
 DEPARTMENT OF
 REVENUE                         303-238-7378
 DENVER, CO 80261
 ECOLAB PEST                                                    Trade supplies or                                                                                           $4,331.84
 ELIMINATION SER                                                service
 26252 NETOWRK                   800-325-1671
 PLACE
 CHICAGO, IL 60673
 EL PASO TRADING                                                Trade supplies or                                                                                           $3,350.00
 POST INC                                                       service
 P.O. BOX 221618                 915-886-3940
 EL PASO, TX 79913
 GRECO AND SONS                                                 Trade supplies or                                                                                           $2,338.17
 3645 WAZEE ST                                                  service
 DENVER, CO 80216                800-333-3755
 INTERNAL                                                       Payroll taxes                                                                                           $175,000.00
 REVENUE SERVICE
 CENTRALIZED                     801-620-3095
 INSOLVENCY
 OPERATIONS
 PO BOX 21126
 PHILADELPHIA, PA
 19114-0326
 INTERNAL                                                       Payroll taxes                                                                                               $9,145.64
 REVENUE SERVICE
 CENTRALIZED                     801-620-3095
 INSOLVENCY
 OPERATIONS
 PO BOX 21126
 PHILADELPHIA, PA
 19114-0326

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                Case 2:21-bk-02477-BKM                               Doc 14 Filed 04/12/21 Entered 04/12/21 16:24:21                                               Desc
                                                                     Main Document    Page 2 of 4
 Debtor    Summit Family Restaurants Inc                                                                      Case number (if known)         2:21-bk-02477-BKM
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 JEFFERSON                                                      Personal property                                                                                         $12,568.78
 COUNTY                                                         taxes
 TREASURER                       303-271-8330
 P.O. BOX 4007
 GOLDEN, CO 80401
 JEFFERSON                                                      Personal property                                                                                         $10,138.66
 COUNTY                                                         taxes
 TREASURER                       303-271-8330
 P.O. BOX 4007
 GOLDEN, CO 80401
 MOYE/WHITE                      Abby Brown                     Legal services                                                                                            $35,173.83
 1400 16TH ST. 6TH
 FLOOR                           abby.brown@moye
 DENVER, CO 80202                white.com
                                 303-292-2900
 RAQUELITAS                                                     Trade supplies or                                                                                           $3,822.92
 TORTILLAS                                                      services
 3111 LARIMER ST                 303-296-1672
 DENVER, CO 80205
 RASCO                                                          Trade supplies or                                                                                           $1,834.55
 JANITORIAL                                                     services
 SUPPLY                          303-363-6000
 3198 NOME ST
 AURORA, CO 80010
 ROCKY MOUNTAIN                                                 Trade supplies or                                                                                           $7,467.46
 PRODUCE                                                        services
 5539 HELENA ST                  303-292-6990
 CENTENNIAL, CO
 80015
 TALISMAN                                                       Trade supplies or                                                                                           $2,700.00
 QUARTET LLC                                                    service
 1230 S TENNYSON                 303-937-3706
 ST
 DENVER, CO 80219
 US SBA                                                         PPP loan                Contingent                                                                    $1,001,563.00
 14925 KINGSFORD                 answerdesk@sba.
 ROAD                            gov
 FORT WORTH, TX                  800-689-2955
 76115
 US SBA                                                         PPP loan                Contingent                                                                      $582,696.00
 14925 KINGSPORT
 ROAD
 FT WORTH, TX
 76115
 US SBA                                                         Economic Injury                                                                                         $150,000.00
 OFFICE OF                       answerdesk@sba.                Disaster Loan
 DISASTER                        gov
 ASSISTANCE                      800-689-2955
 14925 KINGSPUR
 ROAD
 FORT WORTH, TX
 76155


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                Case 2:21-bk-02477-BKM                               Doc 14 Filed 04/12/21 Entered 04/12/21 16:24:21                                               Desc
                                                                     Main Document    Page 3 of 4
 Debtor    Summit Family Restaurants Inc                                                                      Case number (if known)         2:21-bk-02477-BKM
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 VERIZON                                                        Utility provider                                                                                            $8,500.00
 P.O. BOX 15043
 ALBANY, NY 12212 800-837-4966
 XCEL                                                           Utility provider                                                                                            $3,500.00
 ENERGY-ELECTRIC
 P.O. BOX 9477    800-481-4700
 MINNEAPOLIS, MN
 55484
 XCEL ENERGY-GAS                                                Utility provider                                                                                            $3,000.00
 P.O. BOX 9477
 MINNEAPOLIS, MN 800-481-4700
 55484




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                Case 2:21-bk-02477-BKM                               Doc 14 Filed 04/12/21 Entered 04/12/21 16:24:21                                               Desc
                                                                     Main Document    Page 4 of 4
